Citation Nr: 1715510	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1974 to February 1975, from May 1975 to February 1979, and from May 1982 to February 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) in August 2010 and October 2011. 
The August 2010 rating decision (1) denied service connection for a right shoulder condition; (2) continued the denial of service connection for left knee disorder based on a finding that no new and material evidence have been submitted; (3) continued the denial of service connection for thoracic spine disorder based on a finding that no new and material evidence have been submitted; (4) continued the denial of service connection for left shoulder disorder based on a finding that no new and material evidence have been submitted; (5) continued the denial of service connection for psychiatric disorder based on a finding that no new and material evidence have been submitted.
The October 2011 rating decision (1) denied service connection for hearing loss; (2) denied service connection for tinnitus; (3) denied service connection for right elbow condition; (4) continued the denial of service connection for left shoulder disorder based on a finding that no new and material evidence have been submitted.  The Veteran appealed the decision.

A May 2015 Board decision (by a VLJ other than the undersigned) recognized that while the RO characterized the Veteran's claims were on appeal from the October 2011 rating decision, new and material evidence regarding the left shoulder disability was received within one year of the August 2010 rating decision.  Accordingly the August 2010 rating decision did not become final, and the claim of service connection for a left shoulder disability is on appeal from the August 2010 rating decision.  The Board (1) granted service connection for bilateral tinnitus and (2) reopened the claim for service connection for left shoulder disability.  The Board also remanded the issues of (3) entitlement to service connection for left shoulder disability, (4) entitlement to service connection for right elbow disability, and (5) entitlement to service connection for a bilateral ear disability, to include recurrent ear infections, manifested by hearing loss for additional development.

An interim December 2015 rating decision granted service connection for bilateral hearing loss.
The case is now assigned to the undersigned.


FINDINGS OF FACT

1. The Veteran's left shoulder disability was not manifested in service or for many years thereafter, and is not shown to be related to his service.

2. At no time during the course of the appeal has the Veteran been diagnosed with a right elbow disability.


CONCLUSION OF LAW

1. Service connection for left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

2. Service connection for right elbow disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

VA's duty to notify was satisfied by a September 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post service private and VA treatment records have been obtained.  The Board notes that in the May 2015 remand, the Board requested that the RO obtain the private treatment records from Dr. JR.  In November 2015, the AOJ sent a letter to the Veteran requesting that he submit a VA Form 21-4142, Authorization and Consent to Release Information Form for VA to obtain the treatment records from Dr. JR.  The Veteran did not respond to the request.  The duty to assist is not a one-way street, and the Veteran has not provided the evidence requested.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA pertaining to these records.

The RO arranged for VA examinations in September 2011 and in accordance with the May 2015 remand, in December 2015.  The Board finds the examination report and medical opinions offered by the December 2015 VA examination adequate to adjudicate the claim as it reflects familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(VA must provide an examination that is adequate for rating purposes).  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria - Service connection in General

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service Connection for Left Shoulder Disability

Factual Background 

The Veteran contends that he injured his left shoulder while wrestling during service and that his current left shoulder disability is related to an in-service injury.

The Veteran's STRs show that in an October 1978 treatment note, the Veteran reported injuring his left shoulder while wrestling at an on base gym and that his range of motion was limited.  He shoulder was tender of the AC joint with mild discomfort.  X-rays of his left shoulder was within normal limit.  Heat was prescribed.  

In a November 1978 follow up treatment note, the Veteran reported that his shoulder still hurt, especially after workouts.  The shoulder was tender along the anterior shoulder.  Tendonitis was diagnosed and pain medication and heat were prescribed.  

In a January 1979 in-service treatment note, the Veteran reported that he still had pain on movement in his left shoulder and that the medication did not help.  He had tenderness anteriorly and pain on abduction.  The provider referred the Veteran to an orthopedist.  

In a January 1979 in-service orthopedics treatment note, the Veteran reported injuring his left shoulder wrestling in October 1978 and that medication and heat failed to improve his symptoms.  X-ray of the Veteran's AC shoulder joint showed normal to slight subluxation.  Possible second degree separation was diagnosed.

On December 1980 "initial flying/commissioning" examination, the Veteran reported that he was in good health and on no medication.  He reported that he never had arthritis, rheumatism or bursitis, or a painful or trick shoulder or elbow.  He also denied any "other significant medical and surgical history."  His upper extremities were clinically evaluated as normal.  He was also able to lift 70 pounds to a height of six feet. 

On October 1981 "follow-on" examination, the Veteran reported that he was in "good health, no medication."  He reported that he never had arthritis, rheumatism or bursitis, or a painful or trick shoulder or elbow.  He also denied any "other significant medical and surgical history."  His upper extremities were clinically evaluated as normal.  He was also able to lift 70 pounds to a height of five feet. 

On May 1983 service separation examination the Veteran reported that he was in "good health, no medication."  He reported that he never had arthritis, rheumatism or bursitis, or a painful or trick shoulder or elbow. 

On November 1988 VA examination, the Veteran reported that he injured his left shoulder while wrestling during service and was seen by an orthopedist who told him his "joint was pulled out 1 1/2 inches."  He also reported his left shoulder aches in cold weather and that he does not use a brace.  The examiner noted that all of the motions of his upper extremities including shoulders, elbows, wrists, and fists were normal.  Both shoulders were forward elevated to 180 degrees and abducted to 180 and internally rotated to plus and minus 90 degrees.  The examiner noted that the Veteran had a "history of injury to the left acromioclavicular joint and left shoulder."  His shoulder was normal on examination and both shoulders are normal structurally and functionally, although the shoulder is slightly tender to palpitation.  The examiner found there was no evidence of fractures, dislocations or degenerative disease, and no soft tissue calcifications were seen.  

In a June 2010 VA treatment addendum the Veteran reported that he had right shoulder pain due to overcompensating for problems with his left shoulder.  He reported that he had problems with the AC joint in his left shoulder and was seen in service for it.

In a February 2011 VA left shoulder MRI no evidence of a rotator cuff tear or labral injury were found.  The supraspinatus, infraspinatus, subscapularis, and teres minor tendons were intact.  The biceps tendon and muscle were unremarkable, and the anterior and posterior labrums were intact.  Normal bone marrow signal was noted.  Mild degenerative changes were noted at the acromioclavicular joint.

In an April 2011 VA left shoulder x-ray, no acute fractures or dislocation was seen.  The overlying soft tissues were unremarkable. 

In an August 2011 VA orthopedic clinic note mild degenerative joint disease (DJD) was diagnosed in the acromioclavicular (AC) joint of the left shoulder.  The Veteran reported having stable pain, rated 2 out of 10.  On clinical observation, the Veteran's left shoulder was grossly normal with full range of motion.  The reviewing physician's assistant opined that the Veteran's "condition is as likely as not to be related to his prior injury."

On September 2011 VA shoulder examination the Veteran reported that he injured his shoulder in the late 1970's while trying out for the Air Force wrestling team.  He reported that he was told that "it looked like his AC joint had been pulled out," and that it was pulled 3/4 of the way out of his joint.  He also reported that he experienced constant left shoulder pain that began in service, but was not undergoing any treatment.  The pain was mild unless he does shoulder exercise, then the pain is moderate to severe.  Mild degenerative changes at the acromioclavicular joint were diagnosed.  The examiner opined that the Veteran's current left shoulder disability was less likely as not (less than a 50 percent probability) caused by or a result of a left shoulder strain he suffered during service because the Veteran was seen in service for a left shoulder strain and had normal left shoulder x-ray, his May 1983 separation examination showed his left shoulder was normal, and the first documentation of the Veteran being seen for his left shoulder was in June 2010, 31 years after he was last seen for shoulder pain in service.  The examiner noted that a November 2010 MRI showed mild degenerative changes of the acromioclavicular joint, which she opined is more likely due to age related changes than to a left shoulder injury in 1978 because if it was due to trauma in service, the degenerative change would more likely be worse.  She noted the Veteran's left shoulder strain in service was an acute condition that appears to have resolved without evidence of a chronic left shoulder condition.  

In a June 2012 statement, the Veteran reported that his shoulder injury in service never healed.  He also reported that his current shoulder evaluations "have stated and reported the area around the original injury has continued to degenerate to an arthritic state."

On December 2015 VA shoulder examination acromioclavicular joint osteoarthritis was diagnosed in the Veteran's left shoulder.  The Veteran reported he injured his left shoulder in service in November 1977 while training for the Air Force wrestling team.  He reported that he tried pulling his training partner over him in executing a wrestling move, but as he pulled his arm was not moving with him.  He felt a tinge of pain in the front of his shoulder, and by the time he finished his shower he could not move his shoulder above 90 degrees due to the pain.  He reported that he was given a temporary profile after his initial injury and placed on limited duty.  The Veteran described that he could not do a push up after the injury, but he still was taking is physical training tests which was "mainly a mile and a half run."  The Veteran reported that his left shoulder continued to bother him during while working out with weights, so he avoided lifting weights.  After service, the Veteran reported that he avoids doing anything that requires above 90 degree of range of motion with his left shoulder.  He reported that he was treated at VA medical facilities since he left service and has been told that his left shoulder has arthritic deterioration and that "it will continue to deteriorate and nothing can be done about it."  The Veteran reported that he currently cannot lift things that do not weigh much, and that he only does "isometric work" on his shoulder.  He also reported that he will occasionally use a shoulder brace and treats his shoulder using analgesics and heating pads.  The examiner opined that the Veteran's left shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness because the Veteran has a current left shoulder diagnosis of DJD and not a current diagnosis of AC joint separation.  In addressing the Veteran's in-service assessments of a left shoulder strain, left shoulder tendonitis, and a possible second degree separation, the examiner noted that the entire span of the Veteran's problem was about three months, "which would not be considered chronic disability on active service," and the orthopedic doctor gave him a profile of "U-1," indicating a fitness for duty with no restrictions.  The examiner opined that this would support a finding that the shoulder was a problem of limited duration and seriousness.  The examiner opined that "so far as the Veteran's assertion that he experienced left shoulder pain continuously since his injury in October 1978, the medical records contemporaneous to service indicate otherwise."  The Veteran had at least four exams on active duty after his left shoulder injury and in each of these exams he specifically denied shoulder problems and had normal upper extremity exams, and in two of the exams he demonstrated the ability to lift 70 pounds to a height of 5 and 6 feet.  In responding to the positive nexus opinion offered by the August 2011 VA orthopedic treatment note, the examiner opined that it is not probative because there is no rationale offered, "it is merely a simple statement made without consideration of medical records," and no exploration of issues related to service connection.   Finally, the examiner noted that the Veteran's current left shoulder disability did not develop within one year of separation from active service.  He noted that a normal AC joint on x-ray and mild AC joint DJD on the Veteran's more recent exams as compared to the 1988 x-ray would be consistent with DJD from aging, and if it were due to an injury over 35 years ago the DJD would be evaluated at a more advanced level than mild.

Analysis 

The Board finds that the preponderance of the evidence is against finding that the Veteran's current left shoulder DJD is related to his in-service left shoulder injury. 

The Board acknowledges the Veteran's lay statements that his current left shoulder disability was caused by wrestling during service and has persisted since.  However, the cause of his left shoulder DJD is a complex medical question that requires medical expertise, and the Veteran, a lay person, has not indicated that he possesses the training or expertise to provide a qualified opinion as to the cause of his left shoulder DJD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The only medical evidence of record in support of finding the Veteran's left shoulder DJD was related to his in-service injury is an August 2011 VA orthopedic treatment note.  As noted above, opinion by a physician assistant in the August 2011 VA orthopedic treatment note is not adequate for the Board to use as evidence to adjudicate the claim.  While the physician assistant opined using the definitive "at least as likely as not" standard of proof, as noted by the December 2015 VA examiner, the opinion is not supported by sound reasoning, and, furthermore, there was no citation to medical studies or literature to support the conclusion.  

In this case, the only competent medical opinion of record is that of the December 2015 VA examiner, who opined that the Veteran's left shoulder disability was less likely than not caused by his in-service left shoulder injury.  The December 2015 VA examiner conducted an examination of the Veteran and reviewed and directly addressed evidence in the Veteran's claims file, including the left shoulder treatment the Veteran received in-service, the Veteran's lay statements, and the positive medical evidence of record.   The examiner explained that only three months of treatment for his left shoulder injury in-service supported a finding that the problem was of limited duration and seriousness rather than a chronic problem.  The examiner noted that in later in-service examinations the Veteran indicated that he did not have a left shoulder problem and that he could lift a weight of 70 pounds.  The examiner also indicated that the Veteran's current left shoulder disability was more consistent with aging, and that if it were due to an injury in-service, it would be evaluated as more advanced than mild.  Accordingly, the Board finds that, read as a whole, the opinion is highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgement on a medical question and the essential rationale for that opinion).  

Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107 (b).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

Service Connection for Right Elbow Disability

Factual Background and Analysis

The Veteran also contends he has a right elbow disability which is the result of an injury in-service. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a right elbow disability.  The evidence does not show that the Veteran has a current right elbow disability.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e., a right elbow disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record does not show that the Veteran has ever received a diagnosis of a right elbow disability.  

Post-service treatment records include a September 2011 VA radiology note, where the Veteran reported that he has a hole at the tip of his right elbow due to fracturing it in 1978 after falling on it.  X-rays showed a normal right elbow.

On September 2011 VA elbow and forearm examination the Veteran reported that he injured his right elbow in 1978 when he slipped and fell on his elbow and that he has had constant right elbow pain since then.  He also reports that he was seen at the VA orthopedic clinic and told that he has had a prior right elbow fracture.  The examiner noted that the Veteran did not have or ever have an elbow or forearm condition and no elbow condition was diagnosed.  On physical examination, there was no limitation in range of motion for flexion or extension and no objective evidence of painful motion.

The Board has considered the Veteran's assertions that a right elbow disability has been diagnosed.  However, he has not submitted a record of such diagnosis. Although lay persons are competent to report that a doctor has previously diagnosed a medical condition, the actual diagnosis of a right elbow disability is a complex medical question that requires medical expertise and (unless they are reporting a doctor's diagnosis) lay persons are not qualified to provide evidence about whether a medically-diagnosable right elbow disability is present.  Jandreau, 492 F.3d at 1377. 

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during or prior to the appeal period had) a diagnosis of a right elbow disability.  Absent evidence of a diagnosis of such, there is no valid claim of service connection for such disability, and the appeal in the matter must be denied.

Once again, the Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right elbow disability is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


